UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
V. Case No. 3:19-cr-00327-M *SEALED*
OMER KUZU (1)

WAIVER OF DETENTION HEARING

I understand that I have been charged with an offense in a criminal complaint or an indictment filed in this
court, or charged with violating the terms of probation or supervised release in a petition filed in this court. A
magistrate judge has informed me of my right to a detention hearing.

I agree to waive my right to a detention hearing

4 without reservation.

but reserve my right to ask for a hearing if I am released from state custody while this case is
pending.

but reserve my right to ask for a hearing if I am able to obtain a bond from ICE while this case is
pending.

DATED this / day of igus , 2ol9

r
U.S. DIST RICT COUR’
4 DISTRICT OF TEXAS
om me [LED cy a7

AUG - 1 2019 Sforney for Defendant

 

 

CLERK, U.S. DISTRICT COURT

aceasta,
By. Deputy

 

 

 
